IN THE
                         TENTH COURT OF APPEALS


                                No. 10-16-00312-CR

                        IN RE FREDDIE LEE WALLACE


                                Original Proceeding


                          MEMORANDUM OPINION

      Freddie Lee Wallace seeks a writ of mandamus against the Honorable Travis

Bryan, judge of the 272nd District Court. For the reasons expressed in In re Wallace, No.

10-15-00065-CR, 2015 Tex. App. LEXIS 2682 (Tex. App.—Waco March 19, 2015, orig.

proceeding), Wallace’s petition for writ of mandamus is denied.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed October 5, 2016
Do not publish
[OT06]